DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/521,394 filed on October 08, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 17/521,427 in view of Zhang et al. (US 20170341583 A1). 
Regarding claims 1, 2, 5-9 and 12-14, claims 1-8 of  application no. 17/521,427 meets the limitation of claims 1, 2, 5-9 and 12-14, except that 360-degree image view.  
However, Zhang discloses the 360-degree image view (¶0002: generation of a bird-eye 360 degree surround view of the towing vehicle and/or the trailer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the current claims by unitizing Zhang’s teaching of  the 360-degree image view, provide a drive assisting mechanism which enables the operator to see the operating condition of the trailer by generating full view of the environment with 360 degree viewing about the towing vehicle and the trailer (Zhang: ¶0021). 
The rest of the dependent claims are rejected based on their dependency from the rejected claims 1 and 8.
This is a provisional nonstatutory double patenting rejection.
Table 1 below shows the comparison between the current claims and the claims of application no. 17/521,427.
TABLE 1
Current claims 
Application No. 17/521,427 claims 
1. A trailer-camera system for a vehicle coupled to a trailer, the system comprising: a first plurality of cameras, each positioned on the trailer and configured to capture a video image including a region of interest surrounding the trailer; a second plurality of cameras, each positioned on the vehicle and configured to capture a video image including a region of interest surrounding the vehicle; an electronic processor configured to: receive a first plurality of video images from the first plurality of cameras; receive a second plurality of video images from the second plurality of cameras; determine a trailer angle of the trailer in relation to the vehicle; generate a first display the combined 
2. The trailer-camera system of claim 1, wherein the electronic processor is configured to modify the combined 360-degree image view based on whether the vehicle is in a reverse gear or is turning.
3. The trailer-camera system of claim 1, wherein the electronic processor generates the combined 360-degree image view based on a position of one or more of the first plurality of cameras in relation to a position of one or more of the second plurality of cameras.
4. The trailer-camera system of claim 1, wherein the electronic processor generates the combined 360-degree image view based on a dimension of the trailer.
5. The trailer-camera system of claim 1, wherein the electronic processor is further configured to identify an object within the combined 
6. The trailer-camera system of claim 1, wherein the electronic processor is further configured to determine a predicted trajectory of the trailer based on the trailer angle of the vehicle and augment the combined
7. The trailer-camera system of claim 1, wherein the electronic processor is further configured to augment the combined 360-degree image view to include an indication of a dimension of the trailer.
8. A method for generating a of cameras each positioned on the trailer, each of the first plurality of video images including a region of interest surrounding the trailer; receiving a second plurality of video images from a second plurality of cameras each positioned on the vehicle, each of the second plurality of video images including a region of interest surrounding the vehicle; determining a trailer angle of the trailer in relation to the vehicle; generating a first 
9. The method of claim 8, the method further comprising modifying the combined 360-degree image view based on whether the vehicle is in a reverse gear or is turning.
10. The method of claim 8, wherein the combined 360-degree image view is generated based on a position of one or more of the first plurality of cameras in relation to a position of one or more of the second plurality of cameras.
11. The method of claim 8, wherein the combined 360-degree image view is generated based on a dimension of the trailer.
12. The method of claim 8, the method further comprising identifying an object within the combined augmenting the combined 
13. The method of claim 8, the method further comprising determining a predicted trajectory of the trailer based on the trailer angle of the vehicle and augmenting the combined 
14. The method of claim 8, the method further comprising augmenting the combined 

1. A trailer-camera system for a vehicle, the system comprising: a plurality of cameras, each configured to capture a video image, the plurality of cameras including a rear-facing vehicle camera positioned on the vehicle to capture a first video image including a first region of interest including a trailer coupled to the vehicle; a rear-facing trailer camera positioned on a trailer coupled to the vehicle to capture a second video image including a second region of interest of a rearview of the trailer; and an electronic processor configured to: detect that the vehicle is in a reverse gear or is turning; determine a trailer angle of the vehicle; generate a blended image based on the trailer angle, the first video image, and second video image, the blended image including an overlay of at least a portion of the second video image over the trailer in the first video image; and display the blended image on the display.














2. The system of claim 1, wherein the electronic processor is further configured to identify an object within the blended image and augment the blended image to highlight the object.

3. The system of claim 1, wherein the electronic processor is further configured to determine a predicted trajectory of the trailer based on the trailer angle of the vehicle and augment the blended image to include an indication of the predicted trailer trajectory.
4. The system of claim 1 wherein the electronic processor is further configured to augment the blended image to include an indication of a dimension of the trailer.

5. A method for generating a rear-view display of a vehicle coupled to a trailer, the method comprising: detecting that the vehicle is in a reverse gear or is turning; determining a trailer angle of the vehicle; generating a blended image based on the trailer angle, a first video image from a rear-facing vehicle camera positioned on the vehicle, the first video image including a first region of interest including a trailer coupled to the vehicle, and a second video image from a rear-facing trailer camera positioned on the trailer, the second video image including a second region of interest of a rearview of the trailer, the blended image including an overlay of at least a portion of the second video image over the trailer in the first video image; and displaying the blended image on the display.













6. The method of claim 5, the method further comprising identifying an object within the blended image and augment the blended image to highlight the object.
7. The method of claim 5, the method further comprising determining a predicted trajectory of the trailer based on the trailer angle of the vehicle and augmenting the blended image to include an indication of the predicted trailer trajectory.
8. The method of claim 5, the method further comprising augmenting the blended image to include an indication of a dimension of the trailer.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 20170341583 A1).

Regarding claim 1, Zhang discloses a trailer-camera system for a vehicle coupled to a trailer, the system comprising: a first plurality of cameras, each positioned on the trailer and configured to capture a video image including a region of interest surrounding the trailer (Fig. 1, 5A-5B: cameras 44 on a trailer 8); a second plurality of cameras, each positioned on the vehicle and configured to capture a video image including a region of interest surrounding the vehicle (Figs. 1, 5A-5B: cameras 44 on a vehicle 10); an electronic processor configured to: receive a first plurality of video images from the first plurality of cameras; receive a second plurality of video images from the second plurality of cameras (¶0049: the calibration manager module 304 receives as input trailer camera image data 330 and vehicle camera image data 332. The trailer camera image data 330 is the image streams received from each of the cameras 44 coupled to the trailer 8, and the vehicle camera image data 332 is the image stream received from each of the cameras 44 coupled to the vehicle 10); determine a trailer angle of the trailer in relation to the vehicle (¶0063: the conditions determination module 308 calculates a pivot angle 338 of the trailer 8. The pivot angle 338 is the angle of articulation of the trailer 8 relative to the vehicle coordinate system of the vehicle 10); generate a first 360-degree image view of an area surrounding the trailer based on an image stitching of the first plurality of video images from the first plurality of cameras; generate a second 360-degree image view of an area surrounding the vehicle based on an image stitching of the second plurality of video images from the second plurality of cameras (¶0077-0078: The view rendering module 312 processes the vehicle camera image data 332 and the trailer camera image data 330 to generate a three-dimensional substantially 360 degree view about at least one of the vehicle 10 and the trailer 8…Based on the overlap, the view rendering module 312 defines stitching boundary lines. In one example, the stitching boundary lines are defined along the one or more lines created by a perimeter of the overlap); generate a combined 360-degree image view from the first 360-degree image view and the second 360-degree image view based on the trailer angle, the combined 360-degree image view including the area surrounding the trailer and the area surrounding the vehicle (¶¶0075, 0077-0078: The view rendering module 312 also receives as input the pivot angle 338. The view rendering module 312 determines whether the pivot angle 338 is greater than zero degrees, which indicates that the trailer 8 is angled relative to the vehicle 10. If true, the view rendering module 312 adjusts the boundary lines of the stitched image to compensate for the pivot angle 338); and display the combined 360-degree image view on a display (¶0077: the view rendering module 312 generates a surround view 354 for rendering on the display 54 that is a substantially 360 degree view of about at least one of the vehicle 10 and the trailer 8 or the connected vehicle 10 and trailer 8 together).
Regarding claim 2, Zhang discloses the trailer-camera system of claim 1, wherein the electronic processor is configured to modify the combined 360-degree image view based on whether the vehicle is in a reverse gear or is turning (¶¶0075, 0077-0078: The view rendering module 312 also receives as input the pivot angle 338. The view rendering module 312 determines whether the pivot angle 338 is greater than zero degrees, which indicates that the trailer 8 is angled relative to the vehicle 10. If true, the view rendering module 312 adjusts the boundary lines of the stitched image to compensate for the pivot angle 338).
Regarding claim 3, Zhang discloses the trailer-camera system of claim 1, wherein the electronic processor generates the combined 360-degree image view based on a position of one or more of the first plurality of cameras in relation to a position of one or more of the second plurality of cameras (¶0069, 0077-0078: as the positions of the cameras 44 on the vehicle 10 are known by the view rendering module 312, and the positions of the cameras 44 on the trailer 8 are determined as discussed previously herein, the view rendering module 312 determines an overlap in the images of the image stream acquired by the respective cameras 44…assembles the images of the image stream from the respective overlapping cameras 44 together to generate a substantially uniform view of the area behind the rear 46 of the vehicle 10, in which the view is not obstructed by the trailer 8).
Regarding claim 4, Zhang discloses the trailer-camera system of claim 1, wherein the electronic processor generates the combined 360-degree image view based on a dimension of the trailer (¶0070, 0077-0078: The view rendering module 312 also receives as input trailer dimensions 350…Based on the trailer dimensions 350, the view rendering module 312 determines a size of the view that contains the trailer 8).
Regarding claim 7, Zhang discloses the trailer-camera system of claim 1, wherein the electronic processor is further configured to augment the combined 360-degree image view (surrounding view 354) to include an indication of a dimension of the trailer (Fig. 7, trailer 8).
Regarding claims 8-11 and 14, claims 8-11 and 14 are drawn to method claims and recites the limitation analogous to claims 1-4 and 7. Thus, claims 8-11 and 14 are rejected due to similar reasons set forth above with respect to claims 1-4 and 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170341583 A1) in view of Nowakowski et al. (US 2020/0164799 A1).
Regarding claim 5,  Zhang discloses the trailer-camera system of claim 1, wherein the electronic processor is further configured to identify an object within the combined 360-degree image view and augment the combined 360-degree image view (¶0033: the processor 64, cause the processor 64 to receive and process signals from the one or more cameras 44, and generate a bird-eye or 360 degree view of an environment surrounding the towing vehicle and/or the trailer for rendering on the display 54. ¶0039: The controller 40 also receives and processes the image data of the image stream to detect one or more objects in the image data, and generates one or more warnings or alerts for rendering on the display 54).
Zhang is silent with regard to highlighting the identified object.
However, Nowakowski discloses highlighting the identified object (¶¶0018-0019: the mixed-reality image 106 may be formed by emphasizing an occluded portion of the image captured by the camera aboard the following vehicle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by utilizing  highlighting the identified object, as taught by Nowakowski, for providing an effective visual aid for a driver while driving (Nowakowski: ¶007).
Regarding claim 12, claim 12 is drawn to a method claim and recites the limitation analogous to claim 5. Thus, claim 12 is rejected due to similar reason set forth above with respect to claim 5. 
Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20170341583 A1) in view of Greenwood et al. (Pub. No. US 2017/0280091 A1).
Regarding claim 6, Zhang discloses generating a bird-eye or 360 degree view of an environment surrounding the towing vehicle and/or the trailer (Zhang: ¶0021), however, Zhang does not explicitly disclose wherein the electronic processor is further configured to determine a predicted trajectory of the trailer based on the trailer angle of the vehicle and augment the combined 360-degree image view to include an indication of the predicted trailer trajectory.
Greenwood discloses wherein the electronic processor is further configured to determine a predicted trajectory of the trailer based on the trailer angle of the vehicle and augment the combined (¶0102: the composite image IMG3 can be augmented by displaying a projected path P which the trailer T will follow during a reversing procedure. The projected path P can be overlaid onto the composite image IMG3 when the vehicle V is placed in reverse and the trailer T is detected).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang by utilizing wherein the electronic processor is further configured to determine a predicted trajectory of the trailer based on the trailer angle of the vehicle and augment the combined 360-degree image view to include an indication of the predicted trailer trajectory, as taught by the combination of Zhang-Greenwood, for providing a substantially uninterrupted view of the area behind the vehicle during parking or reversing maneuvers (Greenwood: ¶0107). 
Regarding claim 13, claim 13 is drawn to a method claim and recites the limitation analogous to claim 6. Thus, claim 13 is rejected due to similar reason set forth above with respect to claim 6. 
The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Shahraray (US 20150145995 A1) describes an enhanced views for connected cars.
Han et al. (US 20180101736 A1) describes for enabling a driver to clearly recognize necessary information for driving as well as out-of-vehicle situation information.
 Nowakowski et al. (US 20200074735 A1) describes  providing “see-through” functionality to the driver of a vehicle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488